Citation Nr: 1522851	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  14-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which in part denied the Veteran's claim for service connection for depression. 

The appeal was remanded in February 2014 for issuance of a statement of the case, which was rendered in May 2014.  Manlincon v. West, 12 Vet. App. 238 (1999).  The appeal was again remanded in August 2014 to correct a procedural defect, and there was substantial compliance, as will be discussed further below.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The competent medical evidence of record does not show the Veteran's depression to be etiologically related to a disease, injury, or event in service, to include service-connected hypertension.


CONCLUSION OF LAW

Depression was not incurred in active service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101,1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in August 2014.  The Board specifically instructed the RO/AMC to send the Veteran notification on how to substantiate a claim for secondary service connection, and to readjudicate his claim.  Pursuant to the Board's remand, notice was sent to the Veteran in September 2014, and his claim was readjudicated in the February 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2008, prior to the January 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, as discussed above, the claim was remanded to provide the Veteran notice regarding secondary service connection, which was provided in September 2014.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available evidence pertaining to the Veteran's claim has been obtained. 

The Veteran was provided a VA medical examination for compensation and pension purposes in March 2014, as well an addendum opinion.  The Board finds that the March 2014 report in conjunction with the March 2014 addendum are adequate medical opinions on which to base a decision.  Specifically, they were done based on a review of the record, to include the in-service treatment records and post-service treatment records, as well as the Veteran's lay history.  The examiner provided the underlying rationale for the opinion offered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined the option of a personal hearing.  Thus, the duties to notify and assist have been met. 

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the instant case, in April 1961 in service, the Veteran complained of frequent urination, including bed wetting, and was treated by a psychiatrist, who gave him a provisional diagnosis of enuresis.  Upon separation, the Veteran's separation examination was negative for any complaints regarding enuresis or any psychiatric disorder, including depression.  

A January 2001 depression screen at the VA medical center (VAMC) was negative.  

In March 2001, it was noted at the VAMC that the Veteran answered "yes" during a depression screen.  No urination problems or enuresis were noted in the treatment records at the time. 

In April 2002, the Veteran denied any symptoms of depression, although he did note problems with depression in the past; however, his spouse was currently being supportive.  He stated he had situational depression since the September 11 terrorist attack.

In August 2004, the Veteran was noted to have depression, as well as benign prostatic hypertrophy and a past bladder tumor by the VAMC.  A Middlesex Hospital report that same month noted past depression "years ago" but no problems recently.  He was noted to have started medication about one month prior to treat urinary symptoms he was having.  

In March 2005, one of the Veteran's VAMC depression screens was positive but further evaluation did not indicate major depression.  No urination problems were noted in the treatment records at the time. 

In March 2006, the Veteran's depression screen at the VAMC was negative.  No urination problems were noted in the treatment records as well. 
In November 2013, a private psychologist, Dr. H.H.-G. completed a mental disorders disability benefits questionnaire for the Veteran.  In her 2013 opinion, the private examiner noted that the Veteran reported that his near-continuous depression and anxiety symptomology were not present prior to his military service.  The examiner opined that the Veteran's enuresis caused the depressive disorder, noting that there is a body of literature detailing the connection between medical issues like enuresis and psychiatric disorders.  The examiner noted that the Veteran reported the onset of his depression with his enuresis in the military and the humiliation suffered when his sergeant displayed his wet mattress to others in the orderly room and then sent him to a psychiatrist.

In March 2014, the Veteran was seen for a VA examination to discuss the nature and etiology of his depression.  The VA examiner was instructed to address the 2013 private psychologist's report.  The Veteran reported a multiyear history of chronic depressed mood, decreased self-esteem, and difficulty falling asleep.  The Veteran noted depression in the context of marital problems, with other bouts of depression in the past linked to family and/or work stressors.  The examiner noted that the Veteran characterized his marriage in conflictual terms and that he has thought about divorce.  The Veteran also reported depression in the 1980s due to stressors at work and home including when his children were having some problems.  The examiner also noted the Veteran currently has frequent urination due to hyperplasia and that in the military the Veteran was diagnosed with enuresis; however the enuresis did not appear to be relevant currently.  The Veteran also reported that his bedwetting in service had been in part related to his excessive drinking at the time.  Overall the examiner noted that the Veteran met the criteria for depressive disorder and noted a positive family history for mood disorders as well.  The examiner noted that it had been suggested that the Veteran's current depression was due to enuresis in service according to the November 2013 opinion; however, the examiner opined that given the Veteran's family history of mood disorder and the pattern of recurrent bouts of depression in association with co-occurring life stressors, that his depression was not due to enuresis.  She stated the Veteran's depression appeared to be tied to ongoing marital conflict.  The examiner also noted the Veteran had other health problems including diabetes, hypertension, and hyperplasia of the prostate which may exacerbate his depression, but did not appear to be the primary cause.  

The March 2014 examiner further clarified in an addendum opinion the same month that the Veteran's depression came in the context of marital problems with other bouts of depression in the past linked to family and work stressors.  The examiner further clarified that no evidence was presented that the Veteran's depression was exacerbated by his hypertension and that the Veteran's depression was not caused by or a result his hypertension.  While the examiner noted the Veteran had frequent urination currently due to hyperplasia of the prostate, which interrupted his sleep and increased his mood symptoms, he was not service connected for this condition.  

With regard to establishing service connection on a direct basis regarding Hickson element (1), a current disability, the Veteran has been diagnosed with depressive disorder during the appeal period.  See e.g. March 2014 VA examination.  Hickson element (1) is accordingly met for the claim.

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that while no depression was diagnosed in service, the Veteran's treatment records confirm that the Veteran suffered enuresis during service in 1961.  The Veteran is also competent to report that he felt anxious at the time due to his enuresis.  Hickson element (2) is therefore met.

Turning to crucial Hickson element (3), regarding direct service connection, there are two conflicting opinions.  When weighing the November 2013 private opinion and the March 2014 VA opinions, the Board finds the VA examination reports to be more probative, because while both clinicians noted they reviewed the Veteran's file, the VA examiner's opinions better reflected the Veteran's overall medical and psychological history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board finds it very probative that while the Veteran has indicated depression on and off in his treatment records, no medical professional and no medical records other than the November 2013 examiner has linked it to the Veteran's urinary problems in service, and the 2013 examiner does not elaborate on any specific incidences between service and the current day in which the Veteran has suffered both enuresis and depression.  Furthermore, there is currently no medical evidence of record that indicates that the Veteran has had the same enuresis consistently since service, or that that his current benign prostatic hyperplasia has been present since service.  In contrast, the VA examiner was specifically asked to address why she felt the Veteran's depression was not due to enuresis during service and did so, including offering the explanation that work and marital stressors occurred at the same time as the Veteran's depression, per the Veteran's own lay history as well as medical evidence, as well as attributing depression to his family history of depression, and therefore, the Veteran's depression was more likely due to those factors than an event that happened in service many years prior.  This was done after listing a detailed psychological history including describing multiple episodes of past depression and their causes, as well as the Veteran's current depression, which the 2013 private examiner did not do.  Therefore, the Veteran's depression was not caused by on incurred service, including enuresis in service. 

Next, regarding secondary service connection, the March 2014 examiner clarified in the addendum that Veteran's depression was due to family and work stressors and that no evidence was presented that the Veteran's depression was exacerbated by his hypertension and that the Veteran's depression was not caused by or a result his hypertension.  No other medical or lay evidence has been presented that the Veteran's depression has been caused or aggravated by the Veteran' service-connected hypertension, therefore service connection on a secondary basis must be denied.  

The Board acknowledges the Veteran's contentions that he has had depression since service because of his enuresis.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his enuresis in service and depression, or that he experienced continuous symptoms after service, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). That said, in weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service. The March 2014 VA opinion, along with the addendum are considered probative and carry significant weight as they are based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran's statements that he has a current disability that is related to his symptoms in service are outweighed by the VA opinions which state that the Veteran's depression is not related to service, or due to or aggravated by the Veteran's other service-connected disabilities, but instead due to marital and work stressors, as well as a family history of depression.  

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit-of-the-doubt rule does not apply.  Accordingly, the Veteran's claim of entitlement to service connection for depression must be denied on direct and secondary bases.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for depression, including as due to hypertension, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


